                                                      Case 2:17-cv-01324-APG-BNW Document 30 Filed 06/05/19 Page 1 of 4



                                                  1    Jeffrey Willis, Esq.
                                                       Nevada Bar No. 4797
                                                  2    Wayne Klomp, Esq.
                                                  3    Nevada Bar No. 10109
                                                       SNELL & WILMER L.L.P.
                                                  4    50 West Liberty Street, Suite 510
                                                       Reno, Nevada 89501
                                                  5    Telephone: 775-785-5440
                                                       Facsimile: 775-785-5441
                                                  6    Email: jwillis@swlaw.com
                                                  7            wklomp@swlaw.com

                                                  8    Attorneys for Plaintiffs Wells Fargo Bank, N.A. and
                                                       Federal National Mortgage Association
                                                  9
                                                                                  UNITED STATES DISTRICT COURT
                                                 10
                                                                                           DISTRICT OF NEVADA
                                                 11

                                                 12    WELLS FARGO BANK, N.A., a national
                                                       banking association; FEDERAL NATIONAL               Case No. 2:17-cv-01324-APG-BNW
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13    MORTGAGE ASSOCIATION;
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                                              Plaintiff,
                          L.L.P.




                                                                                                           STIPULATION AND ORDER TO
                                                 15    vs.                                                 EXTEND DEADLINE TO FILE
                                                                                                           DISPOSITIVE MOTIONS
                                                 16    GRACIELA ZAMORA TORRES, an
                                                       individual; OCTAVIO CANO-MARTINEZ,
                                                 17    an individual; APACHE HILLS HOME                    (First Request)
                                                       OWNERS’ ASSOCIATION, INC., a Nevada
                                                 18    non-profit corporation;
                                                 19                           Defendants.
                                                 20          Plaintiffs Wells Fargo Bank, N.A. and Federal National Mortgage Association (the

                                                 21   “Plaintiffs”), together with Defendant Apache Hills Home Owners’ Association, Inc. (“Apache

                                                 22   Hills” and jointly with Plaintiffs, the “Parties”), through their counsel hereby respectfully request

                                                 23   the Court enter an order, pursuant to Local Rules IA 6-1 and 26-4, extending the dispositive motion

                                                 24   deadlines set forth in the Scheduling Order entered on November 26, 2018 (ECF No. 23). The

                                                 25   dispositive motion deadline in the Scheduling Order has not expired and is currently scheduled for

                                                 26   June 19, 2019. The Parties request an extension for 60 days until Monday, August 19, 2019.

                                                 27

                                                 28
                                                      Case 2:17-cv-01324-APG-BNW Document 30 Filed 06/05/19 Page 2 of 4



                                                  1         I.       Good Cause for Extending Deadline for Filing Dispositive Motions
                                                  2               This requested extension is the result of a contingent resolution of this matter between the
                                                  3   Parties. Plaintiffs will file an application for default judgment by June 7, 2019, against the non-
                                                  4   appearing defendants, Graciela Zamora Torres and Octavio Cano-Martinez (“Non-appearing
                                                  5   Defendants”). Resolution of the litigation between the Parties currently depends upon the Plaintiffs
                                                  6   obtaining default judgment against the Non-appearing Defendants. The Clerk has already entered
                                                  7   default against the Non-appearing Defendants (ECF No. 28), and the Parties anticipate obtaining
                                                  8   default judgment against the Non-appearing Defendants in a timely manner. Once Plaintiffs obtain
                                                  9   default judgment, the Parties will submit a stipulation and order dismissing the litigation.
                                                 10         This is the Parties’ first stipulated request to extend the deadlines. This request is not made for
                                                 11   any deleterious purpose or to cause delay, but is made in good faith by the Parties as the result of
                                                 12   the tentative resolution of this matter in its entirety.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13         II.      Proposed Schedule
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14               The Parties respectfully request that the Court extend the dispositive motion deadline by
                      775-785-5440
                          L.L.P.




                                                 15   60 days until Monday, August 19, 2019.
                                                 16   ///
                                                 17   ///
                                                 18   ///
                                                 19   ///
                                                 20   ///
                                                 21   ///
                                                 22   ///
                                                 23   ///
                                                 24   ///
                                                 25   ///
                                                 26   ///
                                                 27   ///
                                                 28

                                                                                                          -2-
                                                      Case 2:17-cv-01324-APG-BNW Document 30 Filed 06/05/19 Page 3 of 4



                                                  1          The Parties respectfully request that the Court grant this Stipulation and extend the
                                                  2   dispositive motion deadline as set forth herein.
                                                  3
                                                       Dated: June 5, 2019                                 Dated: June 5, 2019
                                                  4

                                                  5        WOLF, RIFKIN, SHAPIRO,                              SNELL & WILMER L.L.P.
                                                           SCHULMAN & RABKIN LLP
                                                  6

                                                  7    By: /s/ /s/ Gregory P. Kerr                         By: /s/ Wayne Klomp
                                                          Douglas M. Cohen, Esq.                              Jeffrey Willis, Esq.
                                                  8       Nevada Bar No. 1214                                 Nevada Bar No. 4797
                                                  9       Gregory P. Kerr, Esq.                               Wayne Klomp, Esq.
                                                          Nevada Bar No. 10383                                Nevada Bar No. 10109
                                                 10       3556 E. Russell Road, 2nd Floor                     50 West Liberty Street, Suite 510
                                                          Las Vegas, Nevada 89120                             Reno, Nevada 89501-1961
                                                 11
                                                       Attorneys for Defendant Apache Hills Home           Attorneys for Plaintiffs Wells Fargo Bank,
                                                 12
                                                       Owners’ Association, Inc.                           N.A. and Federal National Mortgage
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13                                                        Association
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15

                                                 16                                                ORDER
                                                 17

                                                 18   IT IS SO ORDERED.

                                                 19                                                 ______________________________________
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                 20
                                                                                                             June 6, 2019
                                                                                                    DATED: _____________________________
                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                         -3-
                                                      Case 2:17-cv-01324-APG-BNW Document 30 Filed 06/05/19 Page 4 of 4



                                                  1                                    CERTIFICATE OF SERVICE
                                                  2          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court
                                                  3   for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants
                                                  4   in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                  5          DATED: June 5, 2019.
                                                  6
                                                                                                     /s/ Lara J. Taylor
                                                  7                                                 An Employee of Snell & Wilmer L.L.P.

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -4-
